Citation Nr: 1514101	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  07-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 1966, and from April 1967 to February 1984. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (The Tiger Team), which denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

The RO in Montgomery, Alabama, has since assumed jurisdiction, and that office forwarded the appeal to the Board. 

In support of his claim, the Veteran testified at the RO's office in Montgomery, Alabama (Travel Board hearing) held before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of the hearing is of record.

In a November 2010 decision, the Board denied service connection for peripheral neuropathy of the bilateral lower extremities on a presumptive basis, including as a result of exposure to Agent Orange.  It then remanded the remaining claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities on a direct basis for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also on appeal and remanded by the Board in November 2010.  In an April 2011 rating decision, the RO granted service connection for PTSD.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the April 2011 rating decision, including the schedular rating or effective date assigned by the RO.  In May 2012, the RO sent the Veteran a letter informing him that they were working on his claim for entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability as well as his PTSD claim.  Later in May 2012, the Veteran informed the RO that, "I did not ask for an [i]ncrease in my PTSD.  Please remove this from the claim and only work on Unemployability."  Therefore, the matter of an increased rating for PTSD is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through October 2014.  In the November 2014 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claim.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  


FINDING OF FACT

The Veteran's current peripheral neuropathy of his lower extremities was not caused by or is otherwise related to his active duty service, including his conceded exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in November 2004 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  This letter did not discuss the "downstream" issues of effective date and how disability ratings are determined.  However, following the November 2011 remand, the Veteran was provided with corrected notice that met all of the VCAA notice requirements.  His claim was then readjudicated in the November 2014 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this case, VA has obtained and associated with the claims file the Veteran's service records and all identified relevant VA treatment records.  Additionally, the Veteran was given a VA examination to assess the etiology of his claimed peripheral neuropathy in December 2010.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that this opinion is wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history and is responsive to the determinative question of the likelihood the Veteran's condition was caused by exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record, provided an explanatory rationale for the opinion generated, and addressed the specific possibility addressed in the November 2010 remand directives that the Veteran's use of pain medication while in service masked his neuropathy symptoms.  

The Veteran testified at a hearing before the undersigned in April 2010.  The hearing focused on the elements necessary to substantiate his claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The November 2010 remand requested that additional VA treatment records be obtained and sought a VA examination to provide an etiological opinion regarding the Veteran's condition.  The RO obtained outstanding VA treatment records and associated them with the Veteran's claims file.  The remand specifically asked the VA examiner to state whether the Veteran's prescription painkillers for other conditions masked in-service symptoms of peripheral neuropathy.  The examiner responded appropriately to this request.  The examiner was also asked to render an opinion as to whether the Veteran's disability was related to "...an event, injury, or disease in service, including as a result of his presumed exposure to Agent Orange in Vietnam."  The examiner addressed whether the disability was directly (rather than presumptively) caused by herbicide exposure.  However, he did not discuss whether any other "event, injury, or disease" caused his peripheral neuropathy of the lower extremities.  However, the Veteran has not reported any such event, injury, or disease that he believes was the cause of his condition, his sole assertion is that it was caused by herbicide exposure, there are no other events, injuries, or diseases mentioned by the Veteran in connection with his claim.  Therefore, the Board finds that the examiner substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection

The Veteran claims that his peripheral neuropathy of the bilateral lower extremities is a result of his active duty service, including exposure to herbicides during his tour in Vietnam.  As noted above, the Board already denied the Veteran service connection for this condition on a presumptive basis (both for as a chronic disease and as a disease associated with exposure to herbicide agents, including Agent Orange).  This decision only considers whether he is entitled to service connection on a direct basis. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Because there is no universal rule as to competence on the issue in this case, the question of whether medical, versus lay, evidence is needed to support a claim is entirely dependent on the type of condition being claimed and is made on a case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).   

Lay persons are competent to provide opinions on some medical issues.  Id., at 435.  Unlike simple conditions, the diagnosis and origins of idiopathic peripheral neuropathy is a medically complex issue not readily amenable to probative lay comment in this case.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (also discussing this axiom in a claim for rheumatic heart disease).  Determining the etiology of the Veteran's peripheral neuropathy of the lower extremities requires medical inquiry into biological processes, anatomical relationships, physiological functioning, and his body's interaction with herbicides.  Such physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or necessary skills.  As a result, the persuasive value of his lay assertions is low.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records do not contain any diagnosis of peripheral neuropathy.  Likewise, there is no treatment for any of his now-experienced symptoms.  However, as the Veteran has confirmed service in Vietnam, exposure to Agent Orange is conceded.  

There is no question that the Veteran has a current diagnosis of idiopathic peripheral neuropathy.  The record indicates he was first diagnosed in October 2004 with "unspecified idiopathic peripheral neuropathy" by the VA Medical Center (VAMC) in Nashville, Tennessee.  Additionally, an April 2004 outpatient treatment record from the VAMC in Nashville, Tennessee, notes that the Veteran has experienced peripheral neuropathy of the lower extremities for 13 years - since approximately 1991.

There exists a later May 2008 VA record from Nashville concerning numbness, tingling, and a burning sensation of his feet.  The Veteran reported that he had experienced these symptoms for the past 30 years.  He told the physician that he experienced the symptoms in Vietnam, but chose to ignore them.  He was assessed with peripheral neuropathy.  

At the Veteran's April 2010 hearing, he reported first experiencing symptoms of tingling in 1971.  He also indicated it was possible that pain killers he took while in service masked further symptoms of peripheral neuropathy.  

The Veteran underwent a VA examination in December 2010.  He provided the examiner with a history of the condition, including first experiencing tingling in his feet after being in seawater in service.  He described the symptoms as intermittent until the late 1970s or early 1980s, at which point they became constant.  He stated he did not seek medical treatment for the condition until 2004.  He described his current symptoms as a constant tingling and burning sensation over the plantar feet and toes.  On examination, the Veteran had hypoactive ankle jerk reflexes.  The examiner performed a sensory exam of the sciatic nerve, which showed decreased pain/pinprick, decreased light touch sensation, and dysesthesias of the feet and toes.  He ultimately diagnosed the Veteran with idiopathic peripheral neuropathy of the lower extremities.  

The examiner opined that the peripheral neuropathy was less likely than not caused by or a result of exposure to Agent Orange, or had otherwise developed while on active duty service.  The examiner explained that he was not aware of any connection between idiopathic peripheral neuropathy and Agent Orange exposure and was not able to find anything in reviewed medical literature to support this theory.  He stated that idiopathic peripheral neuropathy usually occurred in individuals that were at least 60 years old with "similar symptoms of [the Veteran]."  He further explained that the Veteran was first diagnosed with the condition when he was about 60 years old.  The Veteran's symptoms of tingling, burning, feeling unsteady, and muscle cramps could all be associated with idiopathic peripheral neuropathy.  The examiner continued by stating that to provide a date that the condition began would require pure speculation, but that if the initial diagnosis was correct, then "it most likely began in the last decade."  Finally, the examiner stated that the intermittent use of pain medications would not have masked symptoms of peripheral neuropathy.  

The Veteran is competent to report observable symptoms such as feelings of tingling, numbness, and pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His assertions regarding his observable symptoms are credible.  Barr, 21 Vet. App. at 308.  However, as previously stated, the Veteran is not competent to provide this missing medical evidence linking his condition to the Agent Orange exposure.  Instead, the only competent opinion of record is that of the VA examiner, and it is against finding a relationship between Agent Orange exposure and idiopathic peripheral neuropathy.  This opinion was based on review of the entire claims folder which contains relevant evidence necessary for formulating a well-reasoned opinion.  The examiner noted and thus considered the Veteran's statements including that he started experiencing symptoms in the 1970s.  The opinion is supported by a detailed and well-reasoned rationale-chiefly that the Veteran's theory of entitlement was not supported by medical literature.  Therefore the Board places the most probative weight on this medical evidence.  

As such, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's active duty service, including his conceded Agent Orange exposure and his peripheral neuropathy of the lower extremities and the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, his claim for service connection for peripheral neuropathy of the bilateral lower extremities is denied. 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


